DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/09/2021 has been entered. Claims 1,5-6,8 and 13 have been amended. Claims 2,7,9 and 14 have been canceled in this amendment. No New Claim has been added in this amendment. Claims 1,3-6,8 and 10-13 are still pending in this application, with claims 1 and 8 being independent.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
1.	Applicant's arguments filed on 08/09/2021 on page 7
of applicant's remark regarding Claim 1, the applicant
argues that Ingale does not teach the UE returning to first carrier or remaining on the second carrier after either 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Ingale discloses a contention based procedure by the UE to SeNB (i.e. second carrier). The UE notifies the MeNB (i.e. first carrier) about the random access failure and stays (i.e. returning) on the MeNB (Ingale Para[126-130]). The applicant here also fails to provide specific information on what is being done by the UE while returning to the first carrier. Does it perform another random access procedure to the first carrier?, if it was already in the connected state when performing random access to the second carrier then what is being done by the UE for returning to the first carrier. Jeong also discloses that after failed contention free random access to a target cell, the UE searches for a suitable cell to perform a connection reestablishment (Jeong Para[0090-91] and it may end up on the same target cell (i.e. remaining). Same can happen in case of contention based random access. It is well knows in the art that after active connection handover process, a UE will remain on the first carrier if it is make before break type 
The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 3-6 and 10-13 are rejected based upon same motivation and rationale used for claims 1 and 8.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, line 4, the phrase “moving” is not clear as it is missing explanation such as cause of moving or moving means mobility/handover or moved by the network due to load balancing, etc.
In claim 1, line 6, the phrase “returning” is not clear as it is not following any process or steps taken by the UE
In claim 1, line 9, the phrase “remaining” is not clear as it is not following any process or steps taken by the UE
In claim 8, line 3, the phrase “move to” is not clear as it is missing explanation such as cause of moving or moving means mobility or moved by the network due to load balancing, etc.
In claim 8, line 6, the phrase “return” is not clear as it is not following any process or steps taken by the UE
In claim 8, line 10, the phrase “configured carrier” is not clear

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. (US 2016/0057800 Al, hereinafter referred to as “Ingale”) in view of Jeong et al. (US 2012/0294287 A1, hereinafter referred to as “Jeong”) and further in view of YAMADA et al. (US 2019/0124699 Al, hereinafter referred to as “Yamada”).

Regarding claims 1 and 8, Ingale discloses a method and a user equipment (UE) (Ingale Fig.7 Ref:103 The UE) performing a random access to a network (Ingale Fig.1 Ref:100 The wireless network), the method comprising:
operating on a first carrier (Ingale Fig.7 Ref:101 Para[0126] The MeNB (i.e. first carrier) on which the UE has EPS bearer 1 (i.e. operating)); performing a random access procedure on the second carrier (Ingale Fig.7 Ref:703 Para[0126-128] The UE sends preamble transmission (i.e. random access procedure) to the SeNB (i.e. second carrier)); returning to the first carrier (Ingale Fig.4,7 Ref:407,706 Para[0092,0130] The UE performs steps to recover and communicates with the MeNB. The UE continues using EPS bearer 1), when the random access procedure on (Ingale Fig.7 Ref:103 Para[0126-0130] The UE performs the steps of recovery when the random access procedure to the SeNB (i.e. second carrier) fails and declares RLF), and when the random access procedure is a contention based random access procedure (Ingale Para[0107-109] The UE performs contention based random access procedure).
Ingale does not explicitly disclose moving to a second carrier from the first carrier; and remaining on the second carrier, when the random access procedure on the second carrier is not successful, and when the random access procedure is a contention free random access procedure.
However, Jeong from the same field of invention discloses moving to a second carrier from the first carrier (Jeong Fig:4 Ref:441 Para[0016,0017] The UE moves to a target cell (i.e. second carrier) from the source cell (i.e. first carrier) after handover command); and remaining on the second carrier, when the random access procedure on the second carrier is not successful, and when the random access procedure is a contention free random access procedure (Jeong Para[0087,0090] The reserved PRACH resources are provided to the UE for contention free random access procedure. The UE sends a handover failure message to the target cell (i.e. second carrier) after random access failure. The UE searches for a suitable cell and may perform connection reestablishment (i.e. remain) on the target cell, see Para[0091]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale to have the feature of “moving to a second carrier from the first carrier; and remaining on the second carrier, when the random access procedure on the second carrier is not successful, and when the random access procedure is a contention free random access procedure” as taught by Jeong. The suggestion/motivation would have been to provide efficient handover when multiple UL carriers are involved (Jeong Para[0022]).
Ingale in view of Jeong does not explicitly disclose wherein the first carrier is an anchor carrier if the UE is in RRC_IDLE state.
However, Yamada from the same field of invention discloses wherein the first carrier (Yamada Fig:6 Ref:602 Para[0090] The Anchor PRB (i.e. first carrier)) is an anchor carrier if the UE is in RRC_IDLE state (Yamada Fig:6 Para[0090] The UE stays on the anchor PRB after completing the random access procedure (i.e. idle state)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “wherein the first carrier is an anchor carrier if the UE is in RRC_IDLE state” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).

Specifically for claim 8, Yamada discloses the UE that includes a processor (Yamada Fig.8 Ref:881) and transceiver (Yamada Fig.8 Ref:818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “the processor and the transceiver” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Regarding claims 3 and 10, Ingale in view of Jeong and Yamada discloses the method and the UE as explained above for Claim 1. Yamada further discloses wherein the anchor carrier is a carrier on which the UE receives a synchronization signal and a broadcast signal (Yamada Para[0044] The UE is receives PSS,SSS and SIB from the NB-IoT carrier (i.e. first carrier) when in RRC_Idle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “wherein the anchor carrier is a carrier on which the UE receives a synchronization signal and a broadcast signal” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).



Regarding claims 4 and 11, Ingale in view of Jeong and Yamada discloses the method and the UE as explained above for Claim 1. Yamada further discloses wherein the random access procedure is permitted on a non-anchor carrier (Yamada Para[0047] The UE performs random access procedure on the non-anchor carrier).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “wherein the random access procedure is permitted on a non-anchor carrier” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Regarding claims 5 and 12, Ingale in view of Jeong and Yamada discloses the method and the UE as explained above for Claim 1. Yamada further discloses wherein operating on the first carrier comprises the UE monitoring a PDCCH (Physical Downlink Control Channel) transmitted from the network (Yamada Fig.6 Para[0091] The monitors PDCCH on anchor channel (i.e. first carrier)).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “wherein operating on the first carrier comprises the UE monitors a PDCCH (Physical Downlink Control Channel) transmitted from the network” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Regarding claims 6 and 13, Ingale in view of Jeong and Yamada discloses the method and the UE as explained above for Claim 1. Jeong further discloses wherein, if the random access procedure is the contention free random access procedure, the second carrier is an indicated carrier indicated by the network (Jeong Para[0070] The information for the target cell is provided).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Yamada to have the feature of “wherein, if the random access procedure is a Jeong. The suggestion/motivation would have been to provide efficient handover when multiple UL carriers are involved (Jeong Para[0022]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0359790 to Ingale (Fig.10 and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415